EXHIBIT 16.01 De Joya Griffith & Company, LLC Certified Public Accountants & Consultants May 7, 2010 Securities and Exchange Commission treet NE Washington, DC 20549 RE: Sierra Resource Group, Inc. We have read the statements that we understand Sierra Resource Group, Inc. will include under Item 4.01 of the Form 8-K report it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. Very truly yours, /s/ DE JOYA GRIFFITH & COMPANY, LLC De Joya Griffith & Company, LLC Certified Public Accountants 2580
